Order, Supreme Court, New York County (Joan B. Lobis, J.), entered on or about September 14, 2006, which granted plaintiffs cross motion for attorneys’ fees and directed a hearing on the reasonable value thereof, unanimously affirmed, without costs.
The award of attorneys’ fees was a proper exercise of discretion under Domestic Relations Law § 238. We have considered defendant’s argument that the parties’ relative financial circumstances do not warrant a discretionaiy award such as this, and find it unavailing. We note the absence of an express finding by the motion court as to whether defendant’s default was willful within the meaning of Domestic Relations Law § 237 (c), and we make no finding in that regard. Concur—Andrias, J.P., Nardelli, Williams and Acosta, JJ.